DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Applicant’s statement on page 6 of the Drawings leaves open the possibility the Specification mentions matter that does not appear in the drawings. Applicant is requested to verify there is not any reference to 4C in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In claim 1, at line 19: delete “20”, it appears to be a typographical error. 
In claim 1, at line21: replace “112” with “(112)”. 
In claim 2, at line 3: delete “(A)”. 
In claim 13, at line 2: delete “10”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Functional descriptive material, such as computer programs or data structures, are nonstatutory, per se, because they are not physical “things” and they are not capable of causing functional change in the computer. To qualify as statutory (MPEP §2106.01), the claimed functional descriptive material: 

(1) 	Must be directed to functional descriptive material. In other words, the functional descriptive material must impart functionality when employed as a computer component by a computer system, and cannot be directed to nonfunctional descriptive material, such as but not limited to music, computer listings, and a compilation or mere arrangement of data; and

(2)	Must be embodied on a non-transitory computer-readable storage medium (also called machine readable medium and other such variations), so as to define a structural and functional interrelationship between the functional descriptive material and a computer system which permits the functional descriptive material’s function to be realized. Moreover, the claims may only be directed to non-transitory storage medium, and the storage medium may not be directed to nonstatutory transitory embodiments such as signal waves, transmission media and the like. See: In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

Claim 15 fails to comply with (2) above because the computer program fails to be embodied on a non-transitory computer readable storage medium. 
Claim 16 fails to comply with (2) above because neither the claims nor the specification limit “computer readable medium” to only non-transitory mediums. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 15, 16, and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For fee calculating purposes, Applicant's claim 12 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 12’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the vehicle of claim 12 further limits the arrangement of claim 1. Instead, claim 12 is phrased as: claim 12 is drawn to a vehicle that incorporates the limitations of a arrangement recited in claim 1. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Claims 15, 16, and 17 are rejected under the similar rationale. 

Allowable Subject Matter
Claims 1-11, 13, and 14 are allowed.
Claims 12, 15, 16, and 17 would be allowable if amended to overcome any applicable § 101 and § 112 rejections set forth above, and amended to recite all limitations of allowable independent claims 1 or 13. 
Claims 1-11, 13, and 14 are allowed because the prior art of record does not teach or suggest an arrangement or method having the combinations of elements or steps recited in independent claims 1 or 13, particularly including, among other things, the following found in claim 1 and similarly required in claim 13: the charging device comprising a base, a linkage arm, and an electrical contact element for making electrical contact with said charging surface of the electrical road system, wherein the contact element and the base are connected to opposite ends of said linkage arm, a charging surface detection sensor, and an angle detection sensor module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851